Citation Nr: 9921795	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from November 1963 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In October 1997, the veteran testified at a personal hearing 
in Albuquerque before the undersigned.  As a result of 
testimony provided in that hearing, the Board subsequently 
remanded his appeal for an increased evaluation for bilateral 
hearing loss in May 1998 in an attempt to obtain records of a 
comprehensive audiological examination the veteran said had 
been provided him by the Department of Labor in conjunction 
with a Federal workmen's compensation claim.  This remand 
action also notified the RO that the veteran was claiming 
entitlement to service connection for tinnitus.  On remand, 
the RO granted service connection for tinnitus and awarded a 
compensable evaluation.  The veteran was so notified and did 
not disagree with that determination.  

However, the veteran was also notified by the RO, in 
accordance with the Board's May 1998 remand, that it needed 
the veteran's assistance in obtaining the records of the 
audiological examination which he had referred to in his 
personal hearing before the undersigned.  A development 
letter was sent to the physician who purportedly conducted 
this examination in Jacksonville, Florida, at the address 
which had been provided by the veteran, but this letter was 
returned with a notation that the forwarding order had 
expired.  Apparently, this physician had moved and there was 
no forwarding address remaining with the Postal Service.  The 
RO subsequently notified the veteran at his correct address 
in New Mexico that it had attempted to obtain records of this 
examination without success.  There is no indication that 
this letter to the veteran was returned as undeliverable but 
the veteran did not respond with any further information.  
Should its efforts to obtain evidence prove unsuccessful for 
any reason which the claimant could rectify, VA shall so 
notify the claimant and advise him that the ultimate 
responsibility for furnishing evidence rests with the 
claimant.  38 C.F.R. § 3.159 (1998).  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the pending appeal has been requested or 
obtained.

2.  The most recent audiological examination on file from 
December 1996 indicates that the veteran has level II hearing 
for each ear, and the results of this audiometric examination 
are roughly consistent with results of numerous earlier 
audiometric examinations on file.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for bilateral 
hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is plausible.  As discussed 
in the introduction, all of the facts have been developed as 
far as practicable and no further assistance is necessary to 
comply with the duty to assist.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disabilities in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

In reviewing the disability evaluation of the veteran's 
bilateral hearing loss in this case, the Board is bound by 
the provisions of the rating schedule which govern the 
assignment of disability ratings for impairment of auditory 
acuity.  38 C.F.R. § 4.85.  Evaluations for hearing loss 
range from noncompensable to 100 percent, based on organic 
impairment of hearing acuity, as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometric testing at the frequencies at 1,000, 2,000, 3,000 
and 4,000 cycles per second (Hertz).  To evaluate the degree 
of disability from hearing loss, the revised rating Schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110.  

The Board notes that certain regulatory amendments were made 
with respect to the Schedule for evaluation of hearing 
impairment which became effective in June 1999, during the 
pendency of this appeal.  However, these amendments did not 
substantially change the schedular evaluation of hearing 
impairment which were already in effect and, importantly, 
none of the changes made have any effect whatsoever in this 
case.  See Karnas v. Derwinski, 1 Vet. App. 311 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Facts:  The most recent audiometric examination on file is a 
VA examination provided to the veteran in December 1996.  The 
average pure tone decibel thresholds for the right ear at the 
relevant frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, 
were 15, 50, 65, and 85, respectively.  The average of those 
four audiometric decibel thresholds was 53.75, rounded to 54 
(this was erroneously reported in the examination report as 
53).  The pure tone decibel thresholds for the relevant 
frequencies of the left ear were 10, 35, 85, and 90.  The 
average of these decibel thresholds was 55.  Maryland CNC 
speech discrimination testing was 86 percent for the right 
ear and 88 percent for the left ear.  Using Table VI, Numeric 
Designation of Hearing Impairment, at 38 C.F.R. § 4.85, the 
results of this audiometric testing show that the veteran had 
hearing Level II for both his right and left ears.  Using 
Table VII, Percentage Evaluations for Hearing Impairment 
(with diagnostic codes), at 38 C.F.R. § 4.85, Level II 
hearing for each ear equates to a noncompensable evaluation 
in accordance with Diagnostic Code 6100.  

As noted and discussed above in the introduction, this case 
was remanded to the RO in an attempt to obtain records of 
what the veteran referred to as comprehensive audiometric 
testing provided him in conjunction with a Federal worker's 
compensation claim.  VA did what it could to assist the 
veteran in obtaining these records without success.  The RO 
notified the veteran of its inability to obtain these records 
at his correct address and he did not respond.  The Board 
notes that records on file show that the veteran was 
scheduled for this private audiometric examination in January 
1996.  The VA audiometric examination used to evaluate the 
veteran's hearing loss disability in this appeal was 
performed almost one year later in December 1996, and must be 
viewed as the more current examination.  There is no evidence 
or argument that this examination was inadequate for rating 
purposes.  The Board also notes that there are numerous other 
audiometric examinations on file which were performed prior 
to the December 1996 VA audiometric examination and these 
earlier audiometric examinations are generally consistent 
with that most recent VA audiometric examination.

Analysis:  In accordance with the schedular criteria provided 
for evaluation of hearing impairment in 38 C.F.R. § 4.85, a 
noncompensable evaluation for the veteran's bilateral hearing 
loss must be provided.  The most recent audiometric 
examination on file as performed by VA clearly shows that he 
has Level II hearing for each ear and this must result in a 
noncompensable evaluation in compliance with the applicable 
regulatory criteria for VA disability compensation purposes.  

The fact that the veteran may in fact have qualified for a 
10 percent evaluation for bilateral hearing loss disability 
under some other regulatory criteria is certainly not binding 
on VA.  A compensable increased evaluation for bilateral 
hearing loss under standards in use by VA would require a 
greater degree of hearing loss disability as reflected in 
either average pure tone decibel thresholds at the relevant 
frequencies or in CNC Maryland speech discrimination testing, 
or both.  The Board notes that the veteran clearly is service 
connected for bilateral hearing loss which is related to 
service and that the veteran's audiometric examinations 
during and subsequent to service show a continued decline in 
hearing acuity.  Should the veteran feel that he has 
sustained any additional hearing loss since the time of his 
last VA examination, he is certainly free to apply for an 
increased evaluation and/or to request a more up-to-date VA 
audiological examination.  


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals


 

